ChaextoN, Judge,
delivered the following opinion:
The plaintiff has entirely misapprehended bis position and his remedy here. By no possibility could any money judgment be recovered against the defendants in this case. The greatest relief which, under any possible circumstance, the plaintiff would be entitled to, would be to have an instrument, under which the defendants here have no personal obligation, declared to be a lien upon lands in the nature of an equitable mortgage, or otherwise, and that any responsibility for repayment which might exist in the face of laches apparent upon the complaint itself, under the Spanish law of mortgages applicable, would be through a foreclosure of such equitable lien, and no other remedy could by any possibility exist, either under the laws of the United States, or under the laws of Spain, or under the laws of Porto Pico.
The demurrer, if entertained by the court at all, — that is to say, the motion in effect a demurrer, admitting the facts in the case, — would make operative automatically those laws of exclusion and prescription which obtain in the absence of Federal legislation upon that subject. The demurrer will therefore be sustained and the case will be dismissed.